387 U.S. 239 (1967)
JULIAN MESSNER, INC., ET AL.
v.
SPAHN.
No. 1154.
Supreme Court of United States.
Decided May 22, 1967.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Selig J. Levitan for appellants.
Arthur K. Radin for appellee.
Irwin Karp for Authors League of America, Inc., as amicus curiae.
PER CURIAM.
The motion of the Authors League of America, Inc., for leave to file a brief, as amicus curiae, is granted.
The judgment is vacated and the case is remanded to the Court of Appeals of New York for further consideration in light of Time, Inc. v. Hill, 385 U. S. 374.
THE CHIEF JUSTICE and MR. JUSTICE FORTAS would dismiss the appeal for want of a substantial federal question.